Title: From Thomas Jefferson to Albert Gallatin, 13 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                        Jan. 13. 07.
                  
                        The appointment of a woman to office is an innovation for which the public is not prepared, nor am I. shall
                            we appoint Springs or wait the further recommendations spoken of by Bloodworth.   Briggs has resigned; and I wish to consult
                            with you, when convenient, on his successor, as well as on an Attorney General. affectionate salutations.
                  
                    